Klein v 400 E. 85th St. Realty Corp. (2020 NY Slip Op 00974)





Klein v 400 E. 85th St. Realty Corp.


2020 NY Slip Op 00974


Decided on February 11, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2020

Friedman, J.P., Webber, Gesmer, Kern, JJ.


10631N 160174/17

[*1] Estate of Arthur Klein, et al., Plaintiffs-Respondents,
v400 East 85th Street Realty Corp., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Kathryn E. Freed, J.), entered on or about July 13, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 14, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 11, 2020
CLERK